DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/31/2019.  Since the initial filing, no claims have been added, amended or cancelled.  Thus, claims 1-23 are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking mechanism” and “electromechanical actuator” of claim 1, the “packet” of claim 2, the “trigger button” of claim 3 and the “canister” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference numbers for claimed features not in the Figures (see above) missing from specification.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “locking mechanism” in at least claim 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8, 14 and 18-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite the limitations of a “locking mechanism” in line 4 and 11 respectively.  There is no related structure described either within the claims nor the specification by which it can be understood what is intended by a locking mechanism or understanding how the mechanism is meant to function.  As no structure is provided within the instant disclosure, Examiner is interpreting the “locking mechanism” to be any controllable structure that physically impedes actuation of the device.
Claim 14 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wireless communication and, accordingly, the identification/description is indefinite.
Dependent claims inherit the rejections of the preceding claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 9-11, 18-19 and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross (WO 03/097141).
In regards to claim 1, Ross discloses an inhaler device for dispensing medicament (device 1), the inhaler device comprising: a structural body that includes a recess for holding a container of medicament to be inhaled by a subject (housing 9 holds canister 4, page 5 line 30 – page 6 line 1); a locking mechanism that prevents a delivery mechanism from causing the medicament to be dispensed from the container (locking mechanism 13); an electromechanical actuator that, when activated, displaces the locking mechanism (lock actuator 14, page 7 line 10-15); a mouthpiece (applicator 7) that includes an electrode for detecting a presence of the subject's lips on the mouthpiece (sensor 108, page 25 line 11-11 and page 26 line 8-9); and a controller (control device 2) configured to: receive a signal from the electrode indicative of a contact event between the electrode and an upper lip or a bottom lip (page 26 line 8-24); and transmit an activation signal to the electromechanical actuator that causes the electromechanical actuator to displace the locking mechanism, thereby permitting the subject to administer the medicament by interacting with the delivery mechanism (page 7 line 10-15).
In regards to claim 2, Ross discloses the device of claim 1 and Ross further discloses wherein the container is a packet that includes a powdered medicament (page 20 line 23 – page 21 line 5).
In regards to claim 4, Ross discloses the device of claim 1 and Ross further discloses wherein the container is a pressurized canister that includes an aerosol medicament (page 6 line 1-2).
In regards to claim 5, Ross discloses the device of claim 1 and Ross further discloses wherein the electrode is exposed through an exterior surface of the mouthpiece with which the subject's lips make contact (sensors 108A and 108B, Fig 11 and 12).
In regards to claim 6, Ross discloses the device of claim 5 and Ross further discloses wherein the electrode is one of multiple electrodes that are exposed through the exterior surface of the mouthpiece (sensors 108A and 108B, Fig 11 and 12).
In regards to claim 9, Ross discloses an inhaler device (device 1) comprising: a structural body that includes a recess for holding a container of medicament to be inhaled by a subject (housing 9 holds canister 4, page 5 line 30 – page 6 line 1); a mouthpiece (applicator 7) having an exterior surface with which the subject's lips make contact; and an electrode exposed through the exterior surface of the mouthpiece, wherein the electrode is configured to detect contact events between the electrode and an upper lip or a bottom lip (sensor 108, page 25 line 11-11 and page 26 line 8-24).
In regards to claim 10, Ross discloses the device of claim 9 and Ross further discloses wherein the electrode is one of multiple electrodes that are exposed through the exterior surface of the mouthpiece (sensors 108A and 108B, Fig 11 and 12).
In regards to claim 11, Ross discloses the device of claim 10 and Ross further discloses wherein the multiple electrodes are embedded within opposing sides of the mouthpiece such that the multiple electrodes are able to detect a presence of the upper lip and the bottom lip (sensors 108A and 108B, Fig 11 and 12).
In regards to claim 18, Ross discloses a method for detecting proper usage of an inhaler device, the method comprising: providing a fixed current to a pair of electrodes that are exposed through an exterior surface of a mouthpiece of an inhaler device (sensor 108, page 25 line 11-11 and page 26 line 8-24), wherein the pair of electrodes, when in use, generates data by continually measuring an electrical signal (page 32 line 14-16); parsing the data generated by the pair of electrodes to detect variations in the electrical signal caused by one or more contact events between the pair of electrodes and a subject's lips; responsive to detecting a contact event has begun, causing an actuator to displace a locking mechanism from an original position, thereby allowing medicament to be dispensed from the inhaler device (page 32 line 18 – page 33 line 10); and responsive to detecting the contact event has ended, causing the actuator to return the locking mechanism to the original position, thereby preventing the medicament from being dispensed from the inhaler device (page 33 line 13-17).
In regards to claim 19, Ross discloses the method of claim 18 and Ross further discloses further comprising: associating each contact event with a time stamp specified by a clock module (page 11 line 22 – page 12 line 5); comparing each time stamp to an administration schedule associated with a medication regimen that requires administration of the medicament (page 32 line 24 – page 33 line 5); and determining a compliance status for the subject based on the comparison (page 33 line 5-17).
In regards to claim 22, Ross discloses the method of claim 18 and Ross further discloses further comprising: responsive to detecting the contact event has begun, automatically dispensing the medicament from the inhaler device (page 11 line 17-22).
In regards to claim 23, Ross discloses the method of claim 18 and Ross further discloses further comprising: responsive to detecting the contact event has begun, enabling the subject to dispense the medicament from the inhaler device by interacting with a delivery mechanism (page 11 line 17-22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (WO 03/097141) in view of Haindl (US 2014/0190473).
In regards to claim 3, Ross discloses the device of claim 2.
Ross does not disclose wherein the delivery mechanism includes a trigger button that, upon being activated, causes the packet to be opened.
However, Haindl teaches wherein the delivery mechanism includes a trigger button that, upon being activated, causes the packet to be opened (push button 5 used to move blister 7 into position where it is cut open by knife 12, paragraph 38-39).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ross wherein the delivery mechanism includes a trigger button that, upon being activated, causes the packet to be opened as taught by Haindl as this is a known mechanism for actuation of a dry powder inhaler.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (WO 03/097141) in view of Weitzel (US 2014/0261414).
In regards to claim 7, Ross discloses the device of claim 1 and Ross further discloses further comprising: a flow channel through which the medicament travels when air is drawn through the flow passage due to an inhalation by the subject (see Annotated Fig 2E).

    PNG
    media_image1.png
    257
    319
    media_image1.png
    Greyscale

Annotated Fig 2E
Ross does not disclose a thermistor affixed within the flow channel, an operational amplifier that passes a fixed current through the thermistor, a voltage monitoring circuit configured to monitor an output voltage of the operational amplifier, identify variations in the output voltage exceeding a specified threshold, wherein the variations are caused by the operational amplifier attempting to maintain the fixed current, wherein the variations are indicative of changes in air temperature due to an inhalation or an exhalation by the subject.
However, Weitzel teaches a thermistor affixed within the flow channel (thermistor 18, paragraph 65); an operational amplifier that passes a fixed current through the thermistor (operational amplifier 32, paragraph 81 and 85); and a voltage monitoring circuit configured to monitor an output voltage of the operational amplifier (paragraph 91), identify variations in the output voltage exceeding a specified threshold, wherein the variations are caused by the operational amplifier attempting to maintain the fixed current (paragraph 83, 118 and 173), and wherein the variations are indicative of changes in air temperature due to an inhalation or an exhalation by the subject (paragraph 173).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ross to have a thermistor affixed within the flow channel, an operational amplifier that passes a fixed current through the thermistor, a voltage monitoring circuit configured to monitor an output voltage of the operational amplifier, identify variations in the output voltage exceeding a specified threshold, wherein the variations are caused by the operational amplifier attempting to maintain the fixed current, wherein the variations are indicative of changes in air temperature due to an inhalation or an exhalation by the subject as taught by Weitzel as this would allow the inhaler to detect inhalation of the user in order to ensure proper use of the device.
Claim(s) 8 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (WO 03/097141) in view of Pinfold (US 2013/0239957).
In regards to claim 8, Ross discloses the device of claim 1.
Ross does not disclose wherein the electromechanical actuator includes a solenoid that displaces the locking mechanism for the delivery mechanism.
However, Pinfold teaches an inhaler with a locking mechanism wherein the electromechanical actuator includes a solenoid that displaces the locking mechanism for the delivery mechanism (paragraph 29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ross wherein the electromechanical actuator includes a solenoid that displaces the locking mechanism for the delivery mechanism as taught by Pinfold as these are known types of actuators used of inhaler mechanisms.
In regards to claim 12, Ross discloses the device of claim 9 and Ross further discloses further comprising: an electronics compartment that includes: a power source (power cell 16); a controller (control device 2) configured to: receive contact event data generated by the electrode (page 26 line 8-24), a clock module (clock 34), record time stamps of actuation events (page 11 line 22 – page 12 line 5), controller may communicate data to an external computing device (page 12 line 7 – page 13 line 1-9).
Ross does not disclose parsing the contact event data to discover one or more contact events embodied as capacitance variations exceeding a specified amount or a wireless communication module configured to transmit information to a computing device across a network.
However, Pinfold teaches parsing the contact event data to discover one or more contact events embodied as capacitance variations exceeding a specified amount (lip sensor is a capacitance switch which triggers on detection of contact, paragraph 52 line 1-4), and a wireless communication module configured to transmit information to a computing device across a network (paragraph 41).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ross to parse the contact event data to discover one or more contact events embodied as capacitance variations exceeding a specified amount and a wireless communication module configured to transmit information to a computing device across a network as taught by Pinfold as capacitance switches are known in the art and a wireless communication module would allow the device to easily communicate with external devices in order to collate and analyze data.
In regards to claim 13, Ross in view of Pinfold teaches the device of claim 12 and Ross further discloses wherein the electronics compartment is detachably connectable to the structural body (power cell 16 may be integrated with the control device 2 and control include clock 34, page 11 line 1-7 and page 18 line 23 – page 19 line 2, control device 2 removable, page 12 line 21-25).
In regards to claim 14, Ross in view of Pinfold teaches the device of claim 12 and the combination further teaches a Bluetooth protocol (Pinfold: paragraph 41).
In regards to claim 15, Ross in view of Pinfold teaches the device of claim 12 and the combination further teaches wherein the information includes the one or more contact events and corresponding time stamps (Ross: page 11 line 22 – page 12 line 5; Pinfold: paragraph 41).
In regards to claim 16, Ross in view of Pinfold teaches the device of claim 15 and Ross further discloses comparing the corresponding time stamps to an administration schedule associated with a medication regimen that requires administration of the medicament (page 32 line 24 – page 33 line 5); determine a compliance status for the subject based on the comparison; and generate a notification that specifies the compliance status (page 33 line 5-17).
While Ross does not disclose wherein the computing device performs the claimed functions, Ross teaches wherein the computing device (personal computer 41) may connect to the controller (control device 2) in order to analyze data recorded by the device (page 12 line 7-25).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Ross to used the computing device to run the necessary analysis as this process may be performed by any device.
In regards to claim 17, Ross in view of Pinfold teaches the device of claim 16 and Ross further discloses wherein, upon receipt of the information, the computing device is further configured to: transmit the notification to another computing device associated with an individual other than the subject (page 12 line 15-17 and page 13 line 1-9).
Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (WO 03/097141) in view of Sutherland (WO 2015/030610).
In regards to claim 20, Ross discloses the method of claim 18.
Ross does not disclose detecting that a cap has been removed from the mouthpiece of the inhaler device.
However, Sutherland teaches detecting that a cap has been removed from the mouthpiece of the inhaler device (page 19 line 9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ross detecting that a cap has been removed from the mouthpiece of the inhaler device as taught by Sutherland as this would allow the device to know when the cap is removed so that medication could be delivered.
In regards to claim 21, Ross in view of Sutherland teaches the method of claim 20.
Ross does not disclose wherein said detecting is performed by a mechanical sensor that detects pressure caused by the cap when the cap is affixed to the mouthpiece.
However, Sutherland teaches a mechanical sensor that detects pressure caused by the cap when the cap is affixed to the mouthpiece (page 19 line 10-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/VICTORIA MURPHY/            Primary Examiner, Art Unit 3785